
	
		I
		111th CONGRESS
		1st Session
		H. R. 1973
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Stupak introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 39, United States Code, to require post
		  offices to have running water and sanitation facilities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Post Office Modernization Act of
			 2009.
		2.Water and
			 sanitation requirements
			(a)In
			 generalChapter 4 of title
			 39, United States Code, is amended by adding at the end the following new
			 section:
				
					417.Water and
				sanitation requirementsThe
				Postal Service shall ensure that every post office has access to running water
				and to bathroom facilities connected to either a sewer system or a septic
				tank.
					.
			(b)Non-conforming
			 post officesNot later than
			 30 days after the date of the enactment of this Act, the United States Postal
			 Service shall begin upgrades to ensure compliance with the requirements of
			 section 417 of title 39, United States Code (as added by subsection
			 (a)).
			(c)Clerical
			 amendmentThe table of sections for chapter 4 of title 39, United
			 States Code, is amended by adding at the end the following:
				
					
						417. Water and sanitation
				requirements.
					
					.
			3.Lack of
			 facilities not to be consideredSection 404(d)(2)(B) of title 39, United
			 States Code, is amended to read as follows:
			
				(B)may not consider—
					(i)compliance with any provision of
				the Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.);
				or
					(ii)whether the requirements of
				section 417 are met in connection with the post
				office.
					.
		
